Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 10, 2017

The Court of Appeals hereby passes the following order:

A17A0955. QUANTAVIOUS HEAD v. THE STATE

      Appellee’s Motion to Remand in order that counsel may be appointed for
Appellant, is hereby GRANTED by this Court.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/10/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.